Citation Nr: 0714719	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for residuals of a 
shrapnel injury to the right leg, including scarring. 

3.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.  

4.  Entitlement to service connection for hearing loss in the 
right ear.  

5.  Entitlement to service connection for recurrent otitis 
media, status post ear tube replacement.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Louisville, Kentucky (hereinafter RO).  

The issues of entitlement to service connection for a left 
knee disorder and residuals of a shrapnel injury to the right 
leg are addressed in the Remand portion of the decision below 
and are remanded to the RO via the Appeals Management Center 
in Washington, DC.

At the May 2005 hearing before the Board, the veteran's 
representative raised the claim of entitlement to service 
connection for tinnitus.  However, service connection is 
already in effect for tinnitus.  The representative also 
raised the issue of entitlement to an increased rating for 
post-traumatic stress disorder (PTSD).  This issue has not 
been developed for appellate review and is referred to the RO 
for appropriate disposition.  
 

FINDINGS OF FACT

1.  Chloracne was not shown within one year of service and 
there is no competent evidence that the veteran has a skin 
disorder, to include chloracne, as a result of service or to 
any incident therein, to include as due to Agent Orange 
exposure.  


2.  A hearing loss disability for VA purposes is not 
currently demonstrated in the right ear.  

3.  There is no competent evidence indicating that recurrent 
otitis media, status post ear tube replacement is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A skin disorder, to include chloracne, was not incurred 
in active military service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2006). 

2.  Hearing loss in the right ear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 
 
3.  Recurrent otitis media, status post ear tube replacement, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in July 2003 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA and private 
medical records.  The veteran has been afforded VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 337 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensorineural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A.  Skin Disorder

The veteran contends that entitlement to service connection 
for a skin disorder, to include chloracne, is warranted to 
include on the basis of exposure to Agent Orange.  38 
U.S.C.A. § 1116.  Regulations provide that if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for chloracne or 
other acneform disease consistent with chloracne, if 
manifested to a degree of 10 percent or more within one year 
after the last date the veteran was exposed to an herbicide 
agent during military service.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e) (2006).  

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  In the instant case, the veteran's personnel 
records show that he served in Vietnam from June 1969 to June 
1970.  Accordingly, the veteran is presumed to have been 
exposed to Agent Orange.

In addition to the foregoing presumption provisions, the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  Thus, presumption is 
not the sole basis for awarding service connection for 
disabilities claimed to have been the result of exposure to 
Agent Orange.    
 
The service medical records, including the November 1970 
separation examination, do not reflect any evidence of 
chloracne.  In February 1969 boils on both legs were found.  
A March 1969 service medical record reported many areas of 
crusty, prurulent lesions over the entire area of the right 
leg.  The impression was impetigo.  After service, there is 
no pertinent evidence until a November 2003 VA clinical 
record which reflects a diagnosis of chloracne, which the 
veteran stated at the time of this examination began during 
his service in Vietnam.  Other VA outpatient treatment 
records dated in 2003 and 2004 reflect an impression of acne 
vulgaris.  One of these reports reflects the examiner 
indicating that the veteran handed him a picture which he 
stated was taken of him in Vietnam that showed a Vietnamese 
"local" squeezing a pimple on his face. 


While the record reflects a diagnosis of chloracne, the first 
evidence of this condition is dated on medical record decades 
after service, and not within one year of service.  There is 
otherwise no evidence of chloracne within one year of his 
presumed exposure to Agent Orange while in Vietnam.  As such, 
service connection for chloracne cannot be granted on a 
presumptive basis as due to exposure to Agent Orange.  38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2006).  There is also no 
competent evidence linking chloracne or any other current 
skin disorder to military service.  As such, service 
connection also cannot be granted on a "direct" basis.  
With regard to the veteran's assertions, including in 
testimony to the Board, that he has chloracne as a result of 
service, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  
 
In short, as there is no competent medical evidence linking a 
skin disorder to include chloracne, to service or to any 
incident therein, to include as due to Agent Orange, the 
preponderance of the evidence is against the veteran's claim 
for service connection for chloracne.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a skin disorder, to 
include chloracne, is not warranted.  

B.  Right Ear Hearing Loss   

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The audiometric testing at separation from service showed a 
slight decrease in hearing acuity in the right ear when 
compared with the audiometric testing conducted at entrance 
to service.  No treatment for hearing loss was demonstrated 
during service.  

After service, audiometric testing in September 2003 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
20
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner noted in his 
diagnosis that for VA adjudication purposes, there was no 
hearing disability present in the right ear.  A December 2004 
audiometric evaluation showed normal hearing in the right ear 
through 6000 Hertz and "excellent" bilateral speech 
discrimination. 

In short, the evidence as represented by the September 2003 
and December 2004 audiometric examination demonstrates that 
there is not a current hearing loss disability in the right 
ear as defined by VA regulation.  38 C.F.R. § 3.385.  As 
there must be a current disability in order to warrant a 
grant of service connection, the claim for service connection 
for hearing loss in the right ear must be denied.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Otitis Media, Status Post Ear Tube Replacement.  

The service medical records, including the November 1970 
separation examination, do not reflect evidence of otitis 
media.  The first pertinent post service evidence of record 
is a June 1985 private clinical record reflecting the veteran 
reporting a one month history of a right ear infection.  The 
examination at that time revealed a severe retracted right 
ear drum, with infected middle ear fluid.  An April 1993 
private clinical record showed the veteran reporting a six 
month history of pressure in the right ear.  The examiner at 
that time performed a tympanostomy tube insertion.  Otitis 
externa was also diagnosed on private clinical records dated 
in 1997 and 1998.  A September 2003 VA examination referenced 
the history of chronic otitis media in the right ear and 
noted that there was a pressure equalization tube inserted in 
that ear.  

At the hearing before the Board, the veteran attributed his 
otitis media in the right ear to an explosion during service.  
The record reveals indicia of exposure to combat, to include 
the receipt of the Purple Heart.  Accordingly, the testimony 
that the veteran was exposed to an explosion while in service 
is accepted as sufficient proof of this incident as the 
evidence is consistent with the veteran's service, even 
though there is no official record.  38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.304 (2006); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  
 
As to the issue of whether there is a nexus between the 
veteran's otitis media and service, the record reveals no 
competent medical evidence linking this condition service, to 
include exposure to explosions or other acoustic trauma 
therein.  As noted above, the veteran is not competent to 
provide the required nexus evidence.  Espiritu, 2 Vet. App. 
at 495.  Also weighing against the claim is the fact that the 
first evidence of treatment for otitis, dated over a decade 
after separation from service, showed the veteran reporting 
only a one month history of symptoms.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  As such, the Board finds the 
preponderance of the evidence to be against the claim for 
service connection for otitis media. 

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for otitis media, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

Service connection for a skin disorder, to include chloracne, 
to include as secondary to herbicide exposure, is denied.  

Service connection for right ear hearing loss is denied. 

Service connection for recurrent otitis media, status post 
ear tube replacement, is denied.  


REMAND

The service medical records reflects treatment for left knee 
pain and a shrapnel injury, but the veteran has not been 
provided with a VA Compensation and Pension examination to 
determine if he has current residuals of a left knee or right 
leg injury while in service.  As such, and in light of the 
testimony presented by the veteran to the Board, VA 
examinations are necessary in this case in order to comply 
with the duty to assist the veteran with respect to his 
claims for entitlement to service connection for a left knee 
disorder and entitlement to service connection for residuals 
of a shrapnel injury to the right leg.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran to 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims for 
service connection for a left knee 
disorder or entitlement to service 
connection for residuals of a shrapnel 
injury to the right leg.  Based on his 
response, the RO must attempt to 
procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.  

2.  The veteran must be afforded an 
appropriate VA examination that includes 
an opinion as to whether he has a current 
left knee disability as a result of 
service.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
any diagnosed left knee disorder is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.  The veteran must be afforded an 
appropriate VA examination to determine 
the presence of current residuals of a 
shrapnel injury to the right leg, to 
include scarring, incurred in service.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether there are 
any residuals of a shrapnel injury to the 
right leg, to include scarring.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

5.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


